Citation Nr: 0820831	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision in which 
the RO, inter alia, continued a noncompensable disability 
rating for service-connected bilateral sensorineural hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
April 2006, and the RO issued a statement of the case (SOC) 
in July 2006.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2006.

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The  Boards review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

In the April 2006 NOD, the veteran contended that his hearing 
had worsened since his last VA evaluation in February 2006; 
in his August 2006 substantive appeal, he asserted that he 
was in the process of obtaining a new audiology evaluation at 
a VA facility in Jamaica Plain, Massachusetts.  Given the 
allegations of worsening disability, the Board finds that the 
evidence currently of record is insufficient to evaluate the 
veteran's bilateral hearing loss, and a new audiology 
evaluation to obtain pertinent findings to assess the 
severity of the disability is warranted.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (2007).  See also 
Caffrey v.  Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the RO should arrange for the veteran to undergo 
VA audiological evaluation at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled evaluation, without good cause, shall 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled evaluation, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the evaluation sent to 
the veteran by the pertinent VA medical facility. 

Prior to arranging for the requested evaluation, the RO must 
obtain and associate with the claims file all outstanding VA 
medical records, to include any report of VA audiological 
evaluation conducted in Jamaica Plains in 2006 (as noted 
above).  The claims file currently includes outpatient 
treatment records, dated up to November 2005, from the VA  
Medical Center (VAMC) in Boston, Massachusetts.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a  claim, regardless of whether those 
records are physically on  file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent  records from  the Boston VAMC and Jamaica Plains 
VA medical facility ies, to include audiometric findings, 
since November 2005, following the procedures prescribed in 
38 C.F.R.  § 3.159 (2006) as regards requesting records from 
Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO should ensure that its letter to the veteran 
meets the notice requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (as regards minimum 
38 U.S.C. § 5103(a) notice requirements for increased rating 
claims).

In  Vazquez-Flores, the United States Court of Appeals for 
Veteran Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for increase should include 
consideration of  whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007), is appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions: 

1. The RO should obtain from the Boston 
VAMC and the VA medical facility in 
Jamaica Plain, Massachusetts, all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected bilateral 
sensorineural hearing loss, to include 
audiometric reports, from November 2005 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the veteran 
a letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA audiological evaluation, by an 
audiologist, at an appropriate VA medical 
facility.  Audiometry and speech 
discrimination testing must be 
accomplished.  The audiologist should set 
forth all evaluation findings in a 
printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled evaluation, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and  time of the evaluation sent to him 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate  
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should readjudicate the claim the claim 
for an increased (compensable) rating for 
bilateral sensorineural hearing loss.  If 
the veteran fails, without good cause, to 
report to the scheduled evaluation, in 
adjudicating the claim, the RO consider 
the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include consideration of 
whether staged rating, pursuant to Hart 
(cited to above) is appropriate. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all  determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the  
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



